           Case 2:20-cv-00028-BMM Document 42 Filed 06/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 COTTONWOOD
 ENVIRONMENTAL
 LAW CENTER; MONTANA                                  CV-20-28-BU-BMM
 RIVERS; and GALLATIN WILDLIFE
 ASSOCIATION,
                                                       ORDER
 Plaintiffs,

 v.
 RON EDWARDS, in his official
 Capacity as Manager of the Big Sky
 Water and Sewer District; and BIG
 SKY WATER AND SEWER
 DISTRICT,

 Defendants.

      Defendants have moved for an order allowing Mave A. Gasaway, Esq., to

appear pro hac vice in this case with Jacqueline R. Papez, Esq., designated as local

counsel. The application of Ms. Gasaway appears to be in compliance with L.R.

83.1(d).

      IT IS ORDERED:

      Defendants’ motion to allow Ms. Gasaway to appear on its behalf (Doc. 41)

is GRANTED, subject to the following conditions:
           Case 2:20-cv-00028-BMM Document 42 Filed 06/03/21 Page 2 of 2



      1.      Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.      Ms. Gasaway must do her own work. She must do her own writing,

sign her own pleadings, motions, briefs, and, if designated co-lead counsel, must

appear and participate personally in all proceedings before the Court;

      3.      Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.      Admission is personal to Ms. Gasaway not the law firm she works for.

      IT IS FURTHER ORDERED:

      Ms. Gasaway must file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of her admission under the terms set forth

above.

      DATED this 3rd day of June, 2021.




                                          -2-
